Exhibit 10.2 First Amendment to AMENDED AND RESTATED Employment Agreement THIS FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “ First Amendment ”) is made and entered into as of this 1st day of February, 2016, by and between Learning Tree International, Inc., a Delaware corporation (the “Company” ), and Max Shevitz (the “Employee” ). A.The Company and the Employee entered into an Amended and Restated Employment Agreement, dated in December 2013 (the “Employment Agreement” ). B.The Company and the Employee desire to amend the Employment Agreement to (i) reduce the Employee’s annual base salary and modify the Employee’s work schedule as described in Section 2 of the Employment Agreement and (ii) update the Company’s address for receipt of notices thereunder. C.Section 18 of the Employment Agreement provides that an instrument signed by the Company and the Employee is necessary to amend the Employment Agreement. NOW, THEREFORE, the Company and the Employee hereby agree: 1.
